Guerry, J.,
dissenting. The defendant was tried under an accusation charging that he was in possession of certain alcoholic liquors on August 29, 1937. The accusation was filed August 31, 1937. The charge was general, and was sufficient to allow evidence of any transaction occurring two years prior to the filing of the •accusation. The State introduced evidence sufficient to sustain the accusation including the date named and other occasions prior to the date of the filing and within two years thereof. Over objection of defendant’s counsel, officers were permitted to testify that they found two half-gallons of whisky at defendant’s place of business in February, 1938. Error is assigned on the admission of this evidence in reference to the finding of this whisky five or six months after the filing of the accusation.
It may be stated that the general- rule is that proof of other crimes is inadmissible on the trial of one accused of crime. This rule should never be the subject of exception unless there is some* logical connection between the two transactions from which it may *566be said that proof of one tends to establish the proof of the other. As stated in 1 Wharton’s Criminal Evidence, § 31: “While proof of collateral offenses is generally not admissible, yet such proof is sometimes admissible as a part of the res gestae, to prove identity of person or crime, or guilty knowledge, intent, motive, system, malice, to rebut special defenses, and is relevant in prosecutions for various particular crimes, where such proof would tend to establish some essential ingredient of the crime.” The rule itself is well understood, and the principle governing its exceptions has been often stated. Its application to the facts of the particular cases under review has not always been consistent. As was pointed out by Judge Powell in Lee v. State, 8 Ga. App. 413, 416 (69 S. E. 310), the likelihood that the admission of such testimony would cause the conviction of the defendant on “general principles” affords the chief reason for the general rule stated above and causes such testimony to be excluded. The evidence as to the commission of other crimes, to be admissible, should be closely interwoven with the facts of the case on trial, or strongly illustrative of some feature of the case so that it will outbalance the general expediency of excluding the testimony as to them. Unless there is a distinct relevancy to the particular ease on trial and a special need for the evidence it should be'excluded. The defendant was charged with the possession of whisky on August 29, 1937. The accusation was filed August 31. Under the charge the State could make out its case by proving any possession of whisky within a period of two years priorto the filing of the accusation. Having made a general charge, the defendant could not again be indicted for any of the offenses of having whisky which occurred within this two-year period. Any such attempt could be successfully met by a plea of former jeopardy. Except that it may tend to show that defendant now continues to kéep whisky, we can .not see that evidence that the- defendant, six months after the filing of the accusation, was in possession of whisky, sheds any light on, or shows any motive, intent, malice, or guilty’knowledge as to, his having and keeping whisky six months prior to that time. We think the rule as applicable to the facts of this case have been aptly stated in Cawthon v. State, 119 Ga. 395 (5) (46 S. E. 897) : “To make one criminal act evidence of another, a connection between them must have’existed in the mind of the actor, linking them together for some purpose he *567intended to accomplish; or it must be necessary to identify the person of the actor, by a connection which shows that he who committed the one must have done the other.”
The facts in the case of Cox v. State, 165 Ga. 145 (139 S. E. 861), are illustrative of the application of the rule. See also Williams v. State, 51 Ga. App. 319 (180 S. E. 369). We recognize that this court has said that “In a prosecution for possessing whisky it is not error to admit evidence that on other occasions, both before and after the date of the offense charged in the accusation, whisky was found in the place of business of the accused.” Jones v. State, 32 Ga. App. 7 (122 S. E. 738). Cole v. State, 120 Ga. 485 (supra), stated that evidence that the accused was found in possession of whisky on a day subsequent to that charged in the accusation was admissible. In neither of these or other cases so holding does it appear that such evidence was admitted where it appeared that the transaction occurred after the date of the filing of the accusation or the finding of the indictment. I think the testimony in such cases, where the transaction offered to be proved happened after the time charged in the accusation but before the filing, was admissible on another ground. Even though it be possible that evidence of other like criminal transactions which have occurred after the date of the filing of the accusation may be admitted in evidence in such a case, it must clearly appear that such other offenses are closely interwoven with the facts of the case on trial. This language is used by Judge Powell in the Lee case, supra. The accusation in that case was against a narcotic peddler. It may readily be seen that evidence that the accused, both before and after the transaction alleged, was accustomed to sell to whoever asked to buy, may be sufficient to show a general practice or course of conduct. I do not know that oven in that case that evidence of a sale six months after the filing of the indictment would have been admissible. The fact that whisky was found in the defendant’s place of business six months after the filing of the accusation is too remote to have evidential value in such a case of the offense charged, to wit: the possession of whisky six months prior thereto. In a murder charge evidence of another homicide by the defendant six months after the indictment would be inadmissible, unless there was something about the second homicide which would serve to connect it with the first offense, or show motive, intent,’ purpose, *568or the like. The court in the present case allowed several witnesses to testify in respect to a raid made on the defendant’s place of business, and the finding of liquor thereat, five or six months after the filing of the accusation. The court in overruling the objection interposed stated that the evidence “is admissible to show motive and intent.” The solicitor stated that he offered it for the purpose of showing “guilty knowledge of the defendant, motive and intent to violate the law.” Except that it may have tended to show the defendant’s character as a liquor handler, I fail to see how motive or intent as to the possession of liquor six months prior to February, 1938, was shown by its possession at that time. The law expressly prevents the putting in issue of a defendant’s character.
The result of the majority opinion in this case is to make the exception to the general rule, the true rule, and to make what has heretofore been held to be the true rule the exception. I am unable to see how or why the fact that the defendant was in possession of two half-gallons of whisky in February, 1938, illustrates any motive or intent as to the possession of whisky charged in the accusation on August 29, 1937.